Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending and rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, US 2011/0300290 A1 in view of Cao, US 2016/0126023 A1.
	Regarding claim 1, Kim teaches a method of forming one or more lithium ion capacitor electrodes (a method of fabricating an electrode capable of fabricating an energy storage device like a super capacitor, 0008, where the energy storage device is considered to be a lithium ion capacitor, 0064, indicating that at least one electrode is formed), comprising: 
providing a substrate to a flexible substrate coating apparatus as a continuous sheet of anode material, wherein the substrate comprises one or more electrodes (where an active material layer is provided to a roll-to-roll apparatus by unwinding the electrode material from an unwinding roll where the electrode material travels along a 
depositing a lithium layer onto one or more sides of the substrate using the flexible substrate coating apparatus (where a lithium layer is deposited on one or both sides of the electrode material in the apparatus, 0038, 0056, Fig. 1, and Fig. 2A-C).
Kim teaches doping the electrode material with lithium ions from the lithium film by precipitating the electrode material in electrolyte (0016 and Fig. 1). They teach that in their process there is no need to precipitate the second electrode, the separator, and the lithium electrode together (0049). They teach doping the lithium ions by precipitating the electrode material in the electrolyte without separately applying power (0049 and 0057). Therefore, the process is understood to be pre-lithiating the electrode because it results in doping the lithium ions into the electrode before using the electrode in the device since it is done without power and without fully assembling the capacitor. 
Kim does not teach that the electrode is used as an anode in the lithium ion conductor (LIC).
Cao teaches high performance lithium-ion capacitor laminate cells that include positive electrodes, negative electrodes, and organic solvent electrolyte with lithium salt (abstract). They teach that the negative electrode is pre-doped with sufficient lithium ions by employing lithium sources including lithium powder known as SLMP or thin lithium films on the surface of negative electrodes which results in LIC laminate cells with considerably higher performance in specific energy, specific power, and cycle life (abstract). Therefore, Cao indicates it is desirable to pre-dope lithium into anodes (negative electrodes) for lithium ion capacitors.

Regarding claims 2 and 3, Kim in view of Cao suggest the limitations of instant claim 1. Kim further teaches that the device for fabricating the electrode includes, in a vacuum chamber, an evaporation unit receiving a lithium source and mounted for the received lithium source to form a lithium film on the electrode material positioned on the film forming roll (0010, 0040, and Fig. 1). Therefore, the flexible substrate coating apparatus will comprise one processing unit, i.e. the vacuum chamber is the processing unit, comprising a deposition unit that comprises an evaporation source being a lithium source, i.e. the evaporator unit for forming the film having the received lithium source.
	
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Cao as applied to claims 1 and 3 above, and further in view of Herle, US 2017/0324073 A1.
	Regarding claim 4, Kim in view of Cao suggest the limitations of instant claim 3. Kim teaches that the lithium evaporating unit uses electron beam evaporation (0040). Kim teaches that the process is directed at forming an electrode capable of fabricating an energy storage device such as a secondary battery or a super capacitor (0008), where the battery is doped with lithium ions (0009), such that it is understood to be a lithium ion battery. Therefore, Kim indicates that the electrode formed can be used interchangeably in a lithium ion battery or a capacitor.
	They do not teach thermally evaporating the lithium source.
 	Herle teaches a lithium ion battery having a positive electrode, a negative electrode, and a separator coated with a thin film of lithium metal (abstract). They teach that the lithium is deposited on the side of the separator facing the negative electrode (0019). They teach that the thin film of lithium has a thickness less than or equal to a thickness sufficient to compensate for the irreversible loss of lithium metal during the first cycle of the lithium ion battery (0005). They teach that thickness of the lithium metal film is 1-5 microns (0015). They teach that to reduce the chance of shorting of the battery, the thin film of lithium metal should be less than or equal to the amount of lithium needed to compensate for the irreversible loss, such that all of the thin film of lithium metal will be removed from the separator of the negative electrode during the formation cycles of the lithium battery (0015). They teach that the lithium metal is deposited using an electron beam evaporation system or by heating the lithium metal source to a temperature sufficient to evaporate the lithium metal (0027). Therefore, Herle teaches that thermal evaporation of lithium is a suitable alternative to electron beam evaporation when depositing a lithium film.

	Regarding claims 5 and 6, Kim in view of Cao suggest the limitations of instant claim 1. Kim teaches that the process is directed at forming an electrode capable of fabricating an energy storage device such as a secondary battery or a super capacitor (0008), where the battery is doped with lithium ions (0009), such that it is understood to be a lithium ion battery. Therefore, Kim indicates that the electrode formed can be used interchangeably in a lithium ion battery or a capacitor.
	They do not teach the thickness of the film deposited by evaporation.
	As discussed above for claim 4, Herle teaches that that the thin film of lithium has a thickness less than or equal to a thickness sufficient to compensate for the irreversible loss of lithium metal during the first cycle of the lithium ion battery (0005). They teach that thickness of the lithium metal film is 1-5 microns (0015). They teach that to reduce the chance of shorting of the battery, the thin film of lithium metal should be less than or equal to the amount of lithium needed to compensate for the irreversible loss during the first cycle of the battery, such that all of the thin film of lithium metal will be removed from the separator of the negative electrode during the formation cycles of the lithium battery (0005 and 0015). Therefore, Herle indicates that a lithium film 
From the teachings of Herle, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kim in view of Cao to have formed the evaporated lithium metal film so as to have a thickness of 1-5 microns because Herle indicates that such a film thickness is desirable when providing lithium ions to a negative electrode of a lithium ion battery to compensate for the irreversible loss during the first cycle while preventing shorting of the battery and Kim indicates that the electrode is interchangeable for lithium ion batteries and capacitors such that the thickness will be expected to be suitable for the lithium ion capacitor as well so as to pre-dope the anode, i.e. compensate for the irreversible loss during the first cycle of the capacitor. Therefore, Kim in view of Cao and Herle provide the suggestion of forming the lithium layer having a thickness within the range of instant claim 5 and overlapping the range of instant claim 6. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the thickness of the metal film to be within the claimed ranges so as to provide a lithium thickness sufficient to compensate for the irreversible loss of lithium ions during the first cycle while not shorting the capacitor because Herle indicates that the thickness of the lithium metal layers can balance these effects, i.e. providing enough lithium but not shorting the battery. According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Cao as applied to claim 1 above, and further in view of Mosso, US 2011/0143019 A1.
	Regarding claim 7, Kim in view of Cao suggest the limitations of instant claim 1. Kim teaches that lithium can be deposited on both surfaces of the electrode material (0038). They teach that lithium is deposited by an evaporating unit such as an electronic beam, i.e. E-beam (0040).
	They do not teach that lithium is deposited on both surfaces simultaneously.
	Mosso teaches methods for depositing materials on both sides of a web while it passes in a substantially vertical direction (abstract). They teach that electrode component materials are deposited on both sides of the web using dry process techniques to increase an overall process throughput since only one pass through a deposition station is required (0004). They teach that the process can deposit lithium (0011). They teach that fabrication of battery electrodes require depositing materials on both sides of a substrate which is supplied on a roll that is unwound and processed to deposit material and eventually fabricate battery electrodes (0029 and Fig. 2), such that the process is understood to be a flexible substrate apparatus because the material is wound on rollers. They teach that when deposition is performed on both sides in the same deposition station, deposition is said to be performed as the same time or simultaneously (0033). They teach that lithium is added to compensate for losses such as SEI layer formation, where lithium can be deposited by ALD, PVD, CVD, and E-beam techniques (0051). They teach that the dry deposition operation can be a PVD technique such as evaporation (0053).
	From the teachings of Mosso, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have . 
 
Claims 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, US 2011/0300290 A1 in view of Cao, US 2016/0126023 A1, Sempere, US 2014/0272594 A1, and Mosso, US 2011/0143019 A1.
	Regarding claim 8, as discussed above for claim 1, Kim in view of Cao suggest a method for pre-lithiating at least one lithium ion capacitor anode by providing a substrate to a flexible substrate coating apparatus as a continuous sheet of anode material, where the substrate comprises at least one anode and depositing a lithium layer onto one or more sides of the substrate using the flexible substrate coating apparatus.
Kim teaches that the process is directed at forming an electrode capable of fabricating an energy storage device such as a secondary battery or a super capacitor (0008), where the battery is doped with lithium ions (0009), such that it is understood to be a lithium ion battery. Therefore, Kim indicates that the electrode formed can be used interchangeably in a lithium ion battery or a capacitor.

Sempere teaches a protective structure for use with metallic lithium and its method of manufacture (abstract). They teach that the protective structure may include a substantially continuous and substantially nonporous buffer layer disposed on the metallic lithium layer which is conductive to lithium ions and a substantially continuous and nonporous protective layer is disposed on the buffer layer (abstract). They teach that using the buffer layer and the protective layer it substantially prevents reaction between the electrolyte and the metallic lithium, resulting in increased cycle life (0027). They teach that the lithium metal layer may be an electroactive material layer (0031 and Fig. 1). They teach that the buffer layer isolates the electroactive material layer from the protective layer to substantially prevent conversion of the electroactive material layer during deposition of the protective layer as well as any subsequent reactions (0034). They teach that the buffer layer may be made from materials such as lithium oxides (e.g. Li2O, LiO, LiO2, etc.), lithium carbonate, and lithium halide (0037 and claim 8). They teach that buffer layer may be formed by methods such as plasma enhanced chemical vacuum deposition (PECVD) (0042). They teach that the protective layer may be formed from materials such as lithium nitride, etc. and formed by methods such as electron beam evaporation, thermal evaporation, CVD, and PECVD (0043 and 0051). 
From the teachings of Sempere, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kim in view of Cao to have deposited a protective structure comprising the buffer layer and the protective layer on the lithium metal layer because Sempere indicates that such a structure prevents reaction between the electrolyte and 
Kim in view of Cao and Sempere do not teach depositing the protective layer in the flexible coating apparatus. Kim teaches depositing lithium by evaporation (abstract, 0040, and 0041).
	As discussed above for claim 7, Mosso provides a flexible substrate apparatus capable of depositing a lithium metal layer on both surfaces of a substrate. They further teach that operations are performed prior to entering the deposition apparatus, operations are performed in the apparatus prior to dry deposition, performing dry deposition, performing operations after dry deposition, and then performing operations after leaving the deposition apparatus (0037 and Fig. 1). They teach that pre-treatment operations include depositing temporary or permanent intermediate layers (0043). They teach that two or more layers are deposited onto a web as part of the deposition operation 106 or as a combination of this operation with an earlier deposition operation (0044 and Fig. 1). They teach that such layers may contain various types of materials such as intermediate layers, where an example of a layer is deposited by CVD (0044). They teach that multiple dry deposition operations can be performed in separate stations, each depositing additional material on a web, where dry deposition processes include CVD, PVD, ALD, and plasma enhanced CVD, where evaporation is a PVD technique (0030, 0050, and 0053). Therefore, Mosso provides a flexible substrate apparatus having multiple stations for dry deposition, where dry deposition processes include evaporation and PECVD.  
	From the teachings of Mosso, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kim in view of Cao and Sempere to have deposited the lithium 
	Regarding claim 9, Kim in view of Cao, Sempere, and Mosso suggest the limitations of instant claim 8, where the suggestion is to include multiple stations or units for depositing the lithium layer, the buffer layer, and the protection layer. Kim further teaches that the device for fabricating the electrode includes an evaporation unit receiving a lithium source and mounted for the received lithium source to form a lithium film on the electrode material positioned on the film forming roll (0010, 0040, and Fig. 1). Mosso also teaches that the dry deposition operation involves a PVD technique such as evaporation (0053). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included a lithium evaporation source in one of the units because Kim indicates that the lithium metal is deposited by evaporation and Mosso indicates that one of the stations can be an evaporation station. Therefore the flexible substrate apparatus will comprise at least 3 processing units (stations) that each comprise deposition units (regions and apparatuses for performing the deposition), and at least one unit will comprise lithium evaporation source.
Regarding claim 11, Kim in view of Cao, Sempere, and Mosso suggest the limitations of instant claim 8. As discussed above for claim 8, Sempere teaches depositing the buffer layer and the protective layer by PECVD and Mosso teaches that the dry deposition process includes PECVD techniques. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have deposited the surface protection structure using a plasma source of the flexible substrate coating apparatus so as to provide plasma enhanced CVD (PECVD) deposition of the material. 
	Regarding claim 12, Kim in view of Cao, Sempere, and Mosso suggest the limitations of instant claim 8. 
Sempere further teaches that the buffer layer isolates the electroactive material layer from the protective layer to substantially prevent conversion of the electroactive material layer during deposition of the protective layer as well as any subsequent reactions (0034). They teach that the buffer layer may be made from materials such as lithium oxides (e.g. Li2O, LiO, LiO2, etc.), lithium carbonate, and lithium halide (0037 and claim 8). Therefore, the buffer layer in the process of Kim in view of Cao, Sempere, and Mosso will be made from materials such as lithium oxide or lithium carbonate and since the buffer layer prevents conversion of the electroactive material layer during deposition of the protective layer and meets the requirements of claim 12, it is also considered to act as a protective layer.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Cao, Sempere, and Mosso as applied to claims 8 and 9 above, and further in view of Herle, US 2017/0324073 A1.
	Regarding claim 10, Kim in view of Cao, Sempere, and Mosso suggest the limitations of instant claim 9. Kim teaches that the lithium evaporating unit is an electron beam (0040). Kim teaches that the process is directed at forming an electrode capable of fabricating an energy storage device such as a secondary battery or a super capacitor (0008), where the battery is doped with lithium ions (0009), such that it is understood to be a lithium ion battery. Therefore, Kim indicates that the electrode formed can be used interchangeably in a lithium ion battery or a capacitor.
	They do not teach thermally evaporating the lithium source.
 	As discussed above for claim 4, Herle provides the suggestion to have deposited the lithium film using thermal evaporation because Herle teaches that thermal evaporation is a suitable alternative to electron beam evaporation such that it will be expected to be a simple substitution for one known deposition method for another while providing the desirable and predictable result of depositing a lithium metal film. Therefore, in the process of Kim in view of Cao, Sempere, Mosso, and Herle the lithium metal layer will be deposited by thermal evaporation. 
	Regarding claim 13, Kim in view of Cao, Sempere, and Mosso suggest the limitations of instant claim 8. Kim teaches that the process is directed at forming an electrode capable of fabricating an energy storage device such as a secondary battery or a super capacitor (0008), where the battery is doped with lithium ions (0009), such that it is understood to be a lithium ion battery. Therefore, Kim indicates that the electrode formed can be used interchangeably in a lithium ion battery or a capacitor.
	They do not teach the thickness of the film deposited by evaporation.
	As discussed above for claims 4 and 5, Herle provides the suggestion to have formed the evaporated lithium metal film so as to have a thickness of 1-5 microns prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the thickness of the metal film to be within the claimed range so as to provide a lithium thickness sufficient to compensate for the irreversible loss of lithium ions during the first cycle while not shorting the capacitor because Herle indicates that the thickness of the lithium metal layers can balance these effects, i.e. providing enough lithium but not shorting the battery. According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, US 2011/0300290 A1 in view of Cao, US 2016/0126023 A1, and Zhamu, US 2019/0044137 A1 and as evidenced by Shon, WO 2019/059637 A2.
	The following citations for Shon, WO 2019/059637 A2 are in reference to Shon, US 2020/0303728 A1, which is considered to be the English translation of WO 2019/059637 A2 because it is the US national stage of the PCT application. It is also noted that the third inventor is used to reference the application to differentiate between Kim references. 
	Regarding claim 14, as discussed above for claim 1, Kim in view of Cao suggest a method for pre-lithiating at least one lithium ion capacitor anode by providing a substrate to a flexible substrate coating apparatus as a continuous sheet of anode material, where the substrate comprises at least one anode and depositing a lithium layer onto one or more sides of the substrate using the flexible substrate coating apparatus. 
Kim further teaches that the device for fabricating the electrode includes an evaporation unit receiving a lithium source and mounted for the received lithium source to form a lithium film on the electrode material positioned on the film forming roll 
Kim teaches that the process is directed at forming an electrode capable of fabricating an energy storage device such as a secondary battery or a super capacitor (0008), where the battery is doped with lithium ions (0009), such that it is understood to be a lithium ion battery. Therefore, Kim indicates that the electrode formed can be used interchangeably in a lithium ion battery or a capacitor.
They do not teach using thermal evaporation to deposit the lithium metal layer.
Zhamu teaches a lithium ion battery that exhibits significantly improved specific capacity and much longer charge-discharge cycle life (abstract). They teach that the battery comprises a cathode, an anode, and an electrolyte in ionic contact with both the anode and the cathode (abstract). They teach that prior to the battery being assembled, the anode comprises (a) an anode active material layer and (b) a layer of lithium metal, wherein the lithium metal is in physical contact with the anode active material layer (abstract and Fig. 1a-d). They teach that after the battery is assembled and the anode is brought into contact with the electrolyte, lithium ions from the layer of lithium metal diffuse into the first anode active material particles to form lithiated anode particles, 
From the teachings of Zhamu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kim in view of Cao to have deposited the lithium metal layer by thermal evaporation because Zhamu indicates that it is a suitable alternative to electron beam evaporation such that it will be expected to be a simple substitution for one known deposition method for another while providing the desirable and predictable result of depositing a lithium metal film. Further, form the teachings of Zhamu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have deposited the lithium metal layer so as to have a thickness so that after doping or pre-lithiating a thin layer of lithium remains because Zhamu indicates that this provides additional source of lithium ions to compensate for potentially continued consumption of lithium ions during repeated charge/discharge operations of the battery and Kim indicates that lithium ion battery (LiB) and LIC electrodes are interchangeable such that it will be expected to also provide additional lithium ions as needed in the LIC of Kim in view of Cao and Zhamu.
Further, while Kim teaches doping by precipitating in electrolyte, since Kim in view of Cao and Zhamu provide the film by thermal evaporation as in the claimed process it is also expected to inherently provide at least some Li ion doping during the deposition process since they provide the required method step for providing the doped film. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. Further, as evidenced by Shon, thermal evaporating lithium metal injects lithium ions to a negative electrode active material (0029, 0041, and 0059), such that the process of Kim in view of Cao and Zhamu will also be expected to dope lithium ions onto the substrate comprising at least one anode (anode material) because Shon indicates that thermal evaporation of lithium metal injects ions to a substrate.  
Zhamu further teaches covering the lithium metal by a sealing layer that protects against water or oxygen (0043). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have also applied a protective layer onto the lithium ion doped substrate so as to protect the lithium metal layer from oxygen and water as suggested by Zhamu. Therefore, in the process of Kim in view of Cao and Zhamu as evidenced by Shon, thermal evaporation is used to dope lithium ions onto a substrate comprising at least one anode, i.e. anode material, and a surface protection layer is deposited onto the lithium ion doped substrate to protect the lithium layer from oxygen and water.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Cao, and Zhamu and as evidenced by Shon as applied to claim 14 above, and further in view of Sempere, US 2014/0272594 A1.
Regarding claim 15, Kim in view of Cao, and Zhamu and as evidenced by Shon suggest the limitations of instant claim 14.
They do not teach that the surface protection layer comprises lithium oxide, lithium carbonate, or lithium fluoride.
As discussed above for claim 8, Sempere provides the suggestion to have deposited a protective structure comprising the buffer layer and the protective layer on a lithium metal layer because Sempere indicates that such a structure prevents reaction between the electrolyte and the metallic lithium resulting in increased cycle life. Sempere teaches that reactions between the electrolyte and metallic lithium in the electrodes results in consumption of electrolyte during cycling of the battery, where it is desirable to minimize the reaction to increase life of the cell (0003). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kim in view of Cao and Zhamu as evidenced by Shon to have deposited the protective structure of Sempere on the doped lithium ion substrate after thermal evaporation because Shon evidences that thermal evaporation injects lithium ions to a substrate such that the thermal evaporation provides the doping of the ions onto the substrate and Sempere teaches that it is desirable to form the protective structure to prevent reaction between electrolyte and metallic lithium to increase cycle life such that it will be expected to also increase the cycle life in the lithium ion capacitor by protecting the lithium layer formed during loping lithium ions onto the substrate by thermal evaporation. 
Sempere further teaches that the buffer layer isolates the electroactive material layer from the protective layer to substantially prevent conversion of the electroactive material layer during deposition of the protective layer as well as any subsequent reactions (0034). They teach that the buffer layer may be made from materials such as lithium oxides (e.g. Li2O, LiO, LiO2, etc.), lithium carbonate, and lithium halide (0037 and claim 8). Therefore, the buffer layer in the process of Kim in view of Cao, Zhamu, and Sempere as evidenced by Shon will be made from materials such as lithium oxide or lithium carbonate and since the buffer layer prevents conversion of the electroactive material layer during deposition of the protective layer and meets the requirements of claim 15, it is also considered to act as a protective layer.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Cao, and Zhamu, as evidenced by Shon as applied to claim 14 above, and further in view of Sempere, US 2014/0272594 A1 and Mosso, US 2011/0143019 A1.
	Regarding claim 16, Kim in view of Cao, and Zhamu as evidenced by Shon suggest the limitations of instant claim 14. As discussed above for claim 1, Kim provides the suggestion of evaporating the lithium layer onto the substrate using a flexible substrate coating apparatus.
	They do not teach that the surface protection layer is deposited using a plasma source of a flexible substrate coating apparatus.
	As discussed above for claims 8 and 15, Sempere provides the suggestion to apply a buffer layer and a protective layer formed by PECVD onto the lithium layer to prevent reaction between the electrolyte and the metallic lithium and increased cycle life.
As discussed above for claim 8, Mosso provides the suggestion to have deposited the lithium metal layer and the protective structure layers in a single flexible coating apparatus because Sempere indicates that the buffer layer and the protective layer are deposited by methods including PECVD and the apparatus of Mosso provides a dry 
Regarding claim 20, Kim in view of Cao and Zhamu as evidenced by Shon suggest the limitations of instant claim 14.
As discussed above for claim 16, Sempere provides the suggestion to apply a buffer layer and a protective layer onto the lithium layer to prevent reaction between the electrolyte and the metallic lithium and increased cycle life. Sempere further teaches that the buffer layer and the protective layer can be formed by vacuum thermal evaporation (0042 and 0051).
As discussed above for claim 16, Sempere and Mosso provide the suggestion to have deposited the lithium metal layer and the protective structure layers in a single flexible coating apparatus because Sempere indicates that the buffer layer and the protective layer are deposited by methods including PECVD and the apparatus of Mosso provides a dry deposition process wherein multiple stations can be provided to deposit layers where dry deposition processes include PVD (evaporation), CVD and PECVD such that it will provide the benefit of having all the deposition stations in a single apparatus and 
Mosso further teaches that dry deposition operation an entire apparatus or one or more stations are maintained at pressure levels of less than about 100 Torr (0053), indicating that the stations are under vacuum, i.e. pressures less than atmospheric. They teach that the pressure for performing a CVD operation ranges from between about 1 Torr and about 600 Torr, where PECVD is done at a pressure of between about 1 Torr and 100 Torr (0047-0048), suggesting that CVD and PECVD are also done under vacuum. As noted above, Sempere indicates that the protective layers can be deposited by vacuum thermal evaporation (0042 and 0051). Zhamu further teaches that evaporation of lithium occurs under vacuum to avoid reactivity between atomic lithium and molecules of lithium reactive substances such as water, oxygen, and nitrogen (0081).
From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have doped lithium ions onto the substrate and deposited the surface protection layer without breaking vacuum because Mosso indicates that the stations can be maintained under vacuum (at pressures below atmospheric), where PCVD is known to be at a pressure below atmospheric, Sempere also indicates that the buffer layer and the protective layer can be deposited by vacuum evaporation, and Zhamu teaches evaporating lithium under vacuum to avoid reactions with oxygen, nitrogen, and water such that by keeping the layers in vacuum during deposition it will be expected to provide the benefits of preventing the lithium from reacting with oxygen, nitrogen, and water. 

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, US 2011/0300290 A1 in view of Cao, US 2016/0126023 A1 and Herle, US 2017/0324073 A1 as evidenced by Shon, WO 2019/059637 A2.
	The following citations for Shon, WO 2019/059637 A2 are in reference to Shon, US 2020/0303728 A1, which is considered to be the English translation of WO 2019/059637 A2 because it is the US national stage of the PCT application. It is also noted that the third inventor is used to reference the application to differentiate between Kim references. 
	Regarding claims 14 and 17, as discussed above for claim 1, Kim in view of Cao suggest a method for pre-lithiating at least one lithium ion capacitor anode by providing a substrate to a flexible substrate coating apparatus as a continuous sheet of anode material, where the substrate comprises at least one anode and depositing a lithium layer onto one or more sides of the substrate using the flexible substrate coating apparatus. 
Kim further teaches that the device for fabricating the electrode includes an evaporation unit receiving a lithium source and mounted for the received lithium source 
Kim teaches that the process is directed at forming an electrode capable of fabricating an energy storage device such as a secondary battery or a super capacitor (0008), where the battery is doped with lithium ions (0009), such that it is understood to be a lithium ion battery. Therefore, Kim indicates that the electrode formed can be used interchangeably in a lithium ion battery or a capacitor.
They do not teach using thermal evaporation to deposit the lithium metal layer or applying a surface protection layer onto the doped substrate.
Herle teaches a lithium ion battery having a positive electrode, a negative electrode, and a separator coated with a thin film of lithium metal (abstract). They teach that the lithium is deposited on the side of the separator facing the negative electrode (0019). They teach that the thin film of lithium has a thickness less than or equal to a thickness sufficient to compensate for the irreversible loss of lithium metal during the first cycle of the lithium ion battery (0005). They teach that thickness of the lithium metal film is 1-5 microns (0015). They teach that to reduce the chance of shorting of the battery, the thin film of lithium metal should be less than or equal to the amount of lithium needed to compensate for the irreversible loss, such that all of the thin film of lithium metal will be removed from the separator of the negative electrode during the formation cycles of the lithium battery (0015). They teach that the lithium metal is deposited using an electron beam evaporation system or by heating the lithium metal source to a temperature sufficient to evaporate the lithium metal (0027). They teach that the lithium metal film may be coated with a protective layer, such as lithium carbonate, for protecting the lithium metal from ambient oxidants (0022). They teach that the area 360 indicates a portion of the web tool that may need to be under a controlled environment to avoid oxidation of the lithium metal thin film, where if a protective coating is not applied, then the lithium metal coated separator will need to be maintained in a non-oxidizing environment until the separator is integrated into a lithium ion battery cell (0024). They teach forming a protective coating by forming a lithium carbonate coating by controlled exposure to carbon dioxide to provide a specific carbonate thickness (0033). 
	From the teachings of Herle, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kim in view of Cao to have deposited the lithium film using thermal evaporation because Herle teaches that thermal evaporation is a suitable alternative to electron beam evaporation such that it will be expected to be a simple substitution for one known deposition method for another while providing the desirable and predictable result of depositing a lithium metal film. Further, from the teaching of Herle, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have deposited a surface protection layer on the lithium ion doped substrate by exposing the lithium metal layer to carbon dioxide because Herle teaches that such a method is suitable for protecting a lithium metal layer from oxidants and it will also allow the doped anode to be stored or exposed to an oxidizing environment while protecting the lithium layer. 
Further, while Kim teaches doping by precipitating in electrolyte, since Kim in view of Cao and Herle provide the film by thermal evaporation as in the claimed process it is also expected to inherently provide at least some Li ion doping during the deposition process since they provide the required method step for providing the doped film. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. Further, as evidenced by Shon, thermal evaporating lithium metal injects lithium ions to a negative electrode active material (0029, 0041, and 0059), such that the process of Kim in view of Cao and Zhamu will also be expected to dope lithium ions onto the substrate comprising at least one anode (anode material) because Shon indicates that thermal evaporation of lithium metal injects ions to a substrate.  


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Cao, Zhamu, and Herle as evidenced by Shon as applied to claim 14 above, and further in view of Fukuoka, US 2009/0311606 A1.
	Regarding claim 18, Kim in view of Cao and Herle as evidenced by Shon suggest the limitations of instant claim 14. Kim further teaches forming the electrode material on a conductive sheet that serves to transfer electrical signals to the electrode material and collect accumulated charges and transfer them to the outside, where it can be copper, nickel, or the like (0035-0036 and Fig. 2A). Therefore, the conductive sheet is understood to be a current collector since it collects charges where the electrode is formed on the current collector to provide the electrode. 

	Therefore, in the process of Kim in view of Cao and Herle as evidenced by Shon, the anode of the substrate comprises an electrode and a current collector. 
	Cao teaches that the negative electrode material is preferred to be graphite, hard carbon, soft carbon, and Li4Ti5O12, or any possible mix (0009).
	They do not teach that the anodes of the substrate comprise a non-porous material coated in graphite or carbon.
	Fukuoka teaches a conductive powder in which particles having silicon crystallites dispersed in a silicon compound are coated on their surface with carbon (abstract). They teach that the powder is used as a negative electrode material to construct a non-aqueous electrolyte secondary battery, which has a high charge/discharge capacity and improved cycle performance (abstract). They teach that the powder particles serving as base of the negative electrode material have crystallites of silicon dispersed in a silicon compound, where the silicon compound includes silicon dioxide, silicon nitride, silicon carbide, and silicon oxynitride (0026). They teach that the conductive powder consists of silicon compound particles coated with carbon, where the powder is formed by effecting CVD on silicon oxide particles using an organic matter gas (0030 and 0032). They teach that the conductive powder is used as a negative electrode material to construct a negative electrode for a lithium ion secondary battery (0039). They teach that the negative electrode may be prepared by applying the conductive powder and optional additives as a sheet to a current collector such as a copper or nickel 
	From the teachings of Fukuoka, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kim in view of Cao and Herle as evidenced by Shon to have used the electrode material of Fukuoka (silicon particles coated with carbon) with the current collector because Fukuoka indicates that such a material provides a high charge/discharge capacity and improved cycle performance and that it can be used as a negative electrode in a lithium ion battery or a capacitor, where Kim indicates that electrodes of lithium ion batteries can be used as electrodes for lithium ion capacitors such that it will be expected to also provide a negative electrode material for a lithium ion capacitor having desirable properties (high charge/discharge capacity and improved cycle performance) and further where Kim and Cao indicate that the electrode material is used with a current collector. Further, since there is no indication that the silicon compound is porous, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used non-porous silicon compound particles having crystallites in the compound with the expectation of providing desirable results. Therefore, in the process of Kim in view of Cao, Herle, and Fukuoka as evidenced by Shon the at least one anode of the substrate will comprise a non-porous material (silicon compound particles) coated in carbon as the electrode material so as to form the electrode that is applied onto the current collector.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Cao, Herle, and Fukuoka as evidenced by Shon as applied to claim 18 above, and further in view of Tanaka, US 2006/0006063 A1 and Gardner, US 2014/0093782 A1.
	Regarding claim 19, Kim in view of Cao, Herle, and Fukuoka as evidenced by Shon suggest the limitations of instant claim 18. As discussed above for claim 17, Herle suggests forming the protective layer by exposing the lithium layer to carbon dioxide where lithium reacts with the carbon dioxide to form the protective lithium carbonate film.
	They do not teach depositing hardmask on the current collector prior to doping the lithium ions.
	Tanaka teaches a method of manufacturing an electrode used in electrochemical devices including electrochemical capacitors and lithium-ion secondary batteries (abstract and 0002). They teach that an edge part of the collector (understood to be the current collector in the capacitor or battery) has an exposed surface that can be used as an external output terminal for establishing an electric connection to the outside (0006). They teach performing a masking step of covering at least one edge part of the face of the collector with a mask member followed by applying an active material containing layer to the face of the collector and then removing the mask member so as to form the exposed surface on the face of the collector (0029). 
	From the teachings of Tanaka, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kim in view of Cao, Herle, and Fukuoka as evidenced by Shon to have deposited a mask onto an edge part of the current collector of the anode prior to doping the anode with lithium because Tanaka indicates it is desirable to have an uncoated or exposed region of the current collector when forming an electrode for a capacitor for the purposes of forming electrical connections to the outside such that it will be expected to 
	They do not teach that the mask is a hardmask.
 Gardner teaches methods of forming energy storage devices such as electrochemical capacitors and porous electrodes (abstract and 0041). They teach that the energy storage device comprises two electrically conductive structures separated from each other by a separators (0047 and Fig. 1). They teach forming a porous electrode with an array of V-groove or pyramid recesses by patterning a hard mask on the substrate to form an array of lines (0067-0068 and Fig. 15), indicating that the hard mask is deposited onto the substrate since it is patterned on the substrate. They teach that the grooves or recesses are etched into the substrate and then the hardmask lines are removed (0068, 0070 and Fig. 16). Therefore, Gardner teaches that hardmasks are known to be used in patterning electrodes for energy storage devices where the masks can be applied and removed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718